Exhibit 10.39

LOGO [g36128img001.jpg]

MAILED MAY 09, 2006

AWARD / CONTRACT   

1. THIS CONTRACT IS A RATED ORDER UNDER DPAS (15 CFR 350) á

  

RATING

 

    DO-A7

  

PAGE of PAGES

 

       1             16

2. CONTRACT (PROC. INST. IDENT.) NO.     FA8650-06-C-7626

 

3. EFFECTIVE DATE

 

4. REQUISITION / PURCHASE REQUEST / PROJECT NO.

       

See Section G

5. ISSUED BY PKDA

 

CODE

 

FA8650

 

6. ADMINISTERED BY (IF OTHER THAN ITEM 5)

 

CODE

 

S0513A

USAF/AFMC

     

DCMA SANTA ANA

     

DET 1 AF RESEARCH LABORATORY

     

34 CIVIC CENTER PLAZA

     

2310 EIGHTH STREET, BUILDING 167

     

ROOM 5001

       

WRIGHT-PATTERSON AFB OH 45433-7801

     

SANTA ANA CA 92701-4056

     

SUSAN M. PALMER 937-255-2206 X084

     

DCMASANTAANA@DCMA.MIL

     

susan.palmer@wpafb.af.mil

                         

SCD: C        PAS: (NONE)

     

7. NAME AND ADDRESS OF CONTRACTOR (NO., STREET, CITY, COUNTY, STATE AND ZIP
CODE)

       

8. DELIVERY

   

IRVINE SENSORS CORPORATION

       

`    FOB Origin

 

    x  Other (see below)

   

3001 REDHILL AVE BLDG 4-108

       

9. DISCOUNT FOR PROMPT PAYMENT

 

COSTA MESA CA 92626-4526

       

N

     

(714) 444-8760

                         

10. SUBMIT INVOICES

 

ITEM

             

(4 COPIES UNLESS OTHERWISE

               

SPECIFIED) TO

 

See Block

 

CAGE CODE 3CWX4

   

FACILITY CODE

   

THE ADDRESS SHOWN IN    á

 

        12

 

11. SHIP TO / MARK FOR

 

CODE

   

12. PAYMENT WILL BE MADE BY

   

CODE

 

HQ0339

See Section F

     

DFAS COLUMBUS CENTER

               

DFAS-CO/WEST ENTITLEMENT OPS

               

P.O. BOX 182381

                 

COLUMBUS OH 43218-2381

               

EFT: T

       

13. AUTHORITY FOR OTHER THAN FULL AND OPEN COMPETITION

   

14. ACCOUNTING AND APPROPRIATION DATA

   

See Section G

             

15A. ITEM NO

 

15B. SUPPLIES/SERVICES

     

15C. QUANTITY

 

15D. UNIT

 

15E. UNIT PRICE

 

15F. AMOUNT

           

See Section B

                 

15G. TOTAL AMOUNT OF CONTRACT    á

 

$5,618,864.00

 

16. Table of Contents

       

SEC

 

DESCRIPTION

 

PAGE(S)

         

SEC

 

DESCRIPTION

     

PAGE(S)

   

PART I—THE SCHEDULE

   

PART II - CONTRACT CLAUSES

   

4

 

A

 

SOLICITATION/CONTRACT FORM

 

1

 

4

   

I

 

CONTRACT CLAUSES

 

12

4

 

B

 

SUPPLIES OR SERVICES AND PRICES/COSTS

 

2

 

PART III - LIST OF DOCUMENTS, EXHIBITS & ATTACHMENTS

4

 

C

 

DESCRIPTION/SPECS./WORK STATEMENT

 

4

 

4

   

J

 

LIST OF ATTACHMENTS

 

16

4

 

D

 

PACKAGING AND MARKING

 

5

 

PART IV - REPRESENTATIONS AND INSTRUCTIONS

4

 

E

 

INSPECTION AND ACCEPTANCE

 

6

     

K

 

REPRESENTATIONS, CERTIFICATIONS

 

4

 

F

 

DELIVERIES OR PERFORMANCE

 

7

       

OTHER STATEMENTS OF OFFERORS

 

4

 

G

 

CONTRACT ADMINISTRATION DATA

 

9

     

L

 

INSTRS., CONDS., AND NOTICES TO

 

4

 

H

 

SPECIAL CONTRACT REQUIREMENTS

 

11

     

M

 

EVALUATION FACTORS FOR AWARD OFFERORS

     

CONTRACTING OFFICER WILL COMPLETE ITEM 17 OR 18 AS APPLICABLE

           

17.

 

Contractor’s Negotiated Agreement

   

18.

 

Award (Contractor is not required to sign this document).

(Contractor is required to sign this document and return 1 copies to issuing
office). Contractor agrees to furnish and deliver all items or perform all
services set forth or otherwise identified above and on any continuation sheets
for the consideration stated herein. The rights and obligations of the parties
to this contract shall be subject to and governed by the following documents:
(a) this award/contract, (b) the solicitation, if any, and (c) such provisions,
representations, certifications, and specifications, as are attached or
incorporated by reference herein. (Attachments are listed herein.)

 

Your offer on solicitation number including the additions or changes made by you
which additions or changes set forth in full above, is hereby accepted as to
items listed above and on any continuation sheets. This award consummates the
contract which consists of the following documents: (a) the Government’s
solicitation and your offer, and (b) this award/contract. No further contractual
document is necessary.

19A. NAME AND TITLE OF SIGNER (TYPE OR PRINT)

     

20A. NAME OF CONTRACTING OFFICER

 

Diane B. Rutner, Manager of Contracts

     

SUSAN M. PALMER

   

19B. Name of Contractor

   

19C. Date Signed

   

20B. United States of America

 

    20C. Date Signed

by

 

/s/ Diane B. Rutner                        

 

5 May 2006

   

by

 

/s/ S. M. Palmer                            

 

    8 May 2006

 

(signature of person authorized to sign)

       

(signature of Contracting Officer)

 

NSN 7540-01-152-8069

       

STANDARD FORM 26 (Rev 4-85)

 

Previous Editions unusable

       

Prescribed by GSA FAR (48 CFR) 53.214(a)

 

ConWrite Version 6.5.1

       

Created 09 May 2006 8:42 AM

 



--------------------------------------------------------------------------------

PART I - THE SCHEDULE

SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS

 

ITEM

  

SUPPLIES OR SERVICES

  

Qty

Purch Unit

  

Unit Price

Total Item Amount

0001

                  1    $ 5,618,864.00      

            Lot

   $ 5,618,864.00    Noun:    RESEARCH AND DATA       NSN:    N - Not Applicable
      DD1423 is Exhibit:    A       Contract type:    U - COST PLUS FIXED FEE   
   Inspection:    DESTINATION       Acceptance:    DESTINATION       FOB:   
DESTINATION      

Descriptive Data:

         Conduct Research entitled “Cognitive Sensor Systems for Robotic and
Unattended Platforms - Phase 0” in accordance with Section C,
Description/Specifications, dated 18 Apr 06. Deliver data in accordance with
Exhibit A, Contract Data Requirements List, DD Form 1423, dated 12 Apr 06.

000101

            Noun:    Funding Info Only       ACRN:    AA    $ 4,368,864.00   
PR/MIPR:    F4FBBL6118B001    $ 4,368,864.00

0002

                  1      NSP      

            Each

     NSP    Noun:    HARDWARE       ACRN:    U       NSN:    N - Not Applicable
      Contract type:    U - COST PLUS FIXED FEE       Inspection:    DESTINATION
      Acceptance:    DESTINATION       FOB:    DESTINATION      

Descriptive Data:

         Deliver any and all residual equipment in accordance with the Section C
Description/Specifications entitled, “ Cognitive Sensor Systems for Robotic and
Unattended Platforms - Phase 0” dated 18 Apr 06.

SECTION B FA8650-06-C-7626

PAGE 2 OF 16



--------------------------------------------------------------------------------

PART I - THE SCHEDULE

SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS

NOTICE: The following contract clauses pertinent to this section are hereby
incorporated in full text:

OTHER CONTRACT CLAUSES IN FULL TEXT

B054 IMPLEMENTATION OF LIMITATION OF FUNDS (DEC 2005)

Pursuant to the clause FAR 52.232-22 in Section I, entitled, “Limitation of
Funds”, the total amount available for payment and allotted to this contract for
CLINS 0001 through 0002 is $4,386,864.00. It is estimated that this amount is
sufficient to cover performance through 30 SEP 2006.

B058 CONTRACT TYPE: COST-PLUS-FIXED-FEE (DEC 2005)

The estimated cost and fee for this contract are shown below. The applicable
fixed fee set forth below may be increased or decreased only by negotiation and
modification of the contract for added or deleted work. As determined by the
contracting officer, it shall be paid as it accrues, in regular installments
based upon the percentage of completion of work (or the expiration of the
agreed-upon period(s) for term contracts).

Estimated Cost $5,123,668.00

Fixed Fee $495,196.00

SECTION B FA8650-06-C-7626

PAGE 3 OF 16



--------------------------------------------------------------------------------

PART I - THE SCHEDULE

SECTION C - DESCRIPTION/SPECS./WORK STATEMENT

NOTICE: The following contract clauses pertinent to this section are hereby
incorporated in full text:

OTHER CONTRACT CLAUSES IN FULL TEXT

C003 INCORPORATED DOCUMENTS/REQUIREMENTS (DEC 2005) (TAILORED)

(a) Statement of Work (SOW) Cognitive Sensor Systems for Robotic and Unattended
Platforms -Phase 0, dated 18 Apr 06

(b) Wide Area Workflow (WAWF) Instruction Sheet

(c) If DD Form 1423, Contract Data Requirements Lists apply, insert Exhibit A
Series numbers and dated 12 Apr 06

SECTION C FA8650-06-C-7626

PAGE 4 OF 16



--------------------------------------------------------------------------------

PART I - THE SCHEDULE

SECTION D - PACKAGING AND MARKING

NO CLAUSES OR PROVISIONS IN THIS SECTION

SECTION D FA8650-06-C-7626

PAGE 5 OF 16



--------------------------------------------------------------------------------

PART I - THE SCHEDULE

SECTION E - INSPECTION AND ACCEPTANCE

I. NOTICE: The following contract clauses pertinent to this section are hereby
incorporated by reference:

A. FEDERAL ACQUISITION REGULATION CONTRACT CLAUSES

52.246-09         INSPECTION OF RESEARCH AND DEVELOPMENT (SHORT FORM) (APR 1984)

B. DEFENSE FEDERAL ACQUISITION REGULATION SUPPLEMENT CONTRACT CLAUSES

252.246-7000   MATERIAL INSPECTION AND RECEIVING REPORT (MAR 2003)

II. NOTICE: The following contract clauses pertinent to this section are hereby
incorporated in full text:

 

OTHER CONTRACT CLAUSES IN FULL TEXT

E007 INSPECTION AND ACCEPTANCE AUTHORITY (APR 1998)

Inspection and acceptance for all Contract and Exhibit Lines or Subline Items
shall be accomplished by the Program Manager, Air Force Research Laboratory,
Matthew Casto, AFRL/SNDI, Bldg 620, 2241 Avionics Circle, Rm 2DE 103,
Wright-Patterson AFB OH 45433-7334 .

SECTION E FA8650-06-C-7626

PAGE 6 OF 16



--------------------------------------------------------------------------------

PART I - THE SCHEDULE

SECTION F - DELIVERIES OR PERFORMANCE

 

ITEM

  

SUPPLIES SCHEDULE DATA

   QTY   

SHIP

TO

   MARK
FOR    TRANS
PRI    DATE

0001

      1    FY1456          10 Mar 2008    Noun:    RESEARCH AND DATA         
ACRN:    9                Descriptive Data:                   The scheduled
delivery date for the approved final technical report is 10 MAR 2008. All data
shall be delivered in accordance with Exhibit A, Contract Data Requirements
List, DD Form 1423, dated 12 Apr 06. The technical effort must be completed no
later than 09 NOV 2007. See DD Form 1423 for mailing address.

0002

      1    FY1456          10 Mar 2008    Noun:    HARDWARE                ACRN:
   U                Descriptive Data:                   Deliver hardware 10 MAR
2008. The shipping address is FY1456, Det 1 AFRL/WS, Bldg 198, Area B, 2231
Monohan Way, WPAFB, OH 45433-7034, M/F: (Include the contract number and the AF
Project Engineer’s name, symbol and phone number on the shipping documents).

I. NOTICE: The following contract clauses pertinent to this section are hereby
incorporated by reference:

FEDERAL ACQUISITION REGULATION CONTRACT CLAUSES

52.242-15     STOP-WORK ORDER (AUG 1989) - ALTERNATE I (APR 1984)

II. NOTICE: The following contract clauses pertinent to this section are hereby
incorporated in full text:

OTHER CONTRACT CLAUSES IN FULL TEXT

F003 CONTRACT DELIVERIES (FEB 1997)

The following terms, if used within this contract in conjunction with contract
delivery requirements (including data deliveries), are hereby defined as
follows:

(a) “MAC” and “MARO” mean “months after the effective date for award of the
contractual action (as shown in block 3, Section A, SF 26)”.

(b) “WARO” means “weeks after the effective date for award of the contractual
action”.

(c) “DARO” means “days after the effective date for award of the contractual
action”.

(d) “ASREQ” means “as required”. Detailed delivery requirements are then
specified elsewhere in Section F.

SECTION F FA8650-06-C-7626

PAGE 7 OF 16



--------------------------------------------------------------------------------

PART I - THE SCHEDULE

SECTION F - DELIVERIES OR PERFORMANCE

 

F005 DELIVERY OF REPORTS (OCT 1998)

(a) All data shall be delivered in accordance with the delivery schedule shown
on the Contract Data Requirements List, attachments, or as incorporated by
reference.

(b) All reports and correspondence submitted under this contract shall include
the contract number and project number and be forwarded prepaid. A copy of the
letters of transmittal shall be delivered to the Procuring Contracting Officer
(PCO) and Administrative Contracting Officer (ACO). The addresses are set forth
on the contract award cover page. All other address(es) and code(s) for
consignee(s) are as set forth in the contract or incorporated by reference.

SECTION F FA8650-06-C-7626

PAGE 8 OF 16



--------------------------------------------------------------------------------

PART I - THE SCHEDULE

SECTION G - CONTRACT ADMINISTRATION DATA

 

ACRN   

Appropriation/Lmt Subhead/Supplemental Accounting Data

   Obligation
Amount AA                $ 4,368,864.00    97 60400 1302 D16 47R2 6D1000 6SD000
0AC62 61101E 503000 F03000    Funding breakdown:    On CLIN 000101:    $
4,368,864.00          PR/MIPR:    F4FBBL6118B001    $ 4,368,864.00         

JON: ARPSNDB6

               ARPA Order Number:    AC62/00        dated 13 Apr 2006         

Descriptive data:

              

RCCC: 6SD000

              

CSN: J6C453

              

FSR: 008336

              

PSR: 105109

              

DSR: 464362

              

PR COMPLETE

           

NOTICE: The following contract clauses pertinent to this section are hereby
incorporated in full text:

OTHER CONTRACT CLAUSES IN FULL TEXT

G002 PROGRAM MANAGER (MAY 1997)

Program Manager: Matthew Casto, AFRL/SNDI, (937)255-4557, ext 3489

G005 PAYMENT INSTRUCTIONS FOR MULTIPLE ACCOUNTING CLASSIFICATION CITATIONS (MAR
2001)

Payment for all effort under this contract should be made in the order and
amounts shown in the informational subline item(s) in Section B, CLIN 0001 of
the contract and recapped below. Exhaust the funds in each ACRN before using
funds from the next listed ACRN.

 

ACRN

   SUBCLIN NO.    TOTAL OBLIGATED

AA

   000101    $ 4,368,864.00

a. This contract will be funded by multiple accounting classification citations.
Payment shall be made from ACRNs in alphabetical order (AA,AB,etc). DO NOT USE A
PRORATED METHOD to pay, disburse and liquidate funds. Do not liquidate any funds
from an ACRN unless the preceding ACRNs have been fully liquidated, or if
revised payment instructions are provided per paragraph b. below.

b. Additional ACRNs will be assigned when new accounting classifications are
available. When adding new ACRNs or changing existing ACRNs, the above payment
instructions shall apply, unless specific revised payments instructions are
provided as part of a contract modification.

G006 INVOICE AND PAYMENT - COST REIMBURSEMENT (FEB 2006)

Invoices (or public vouchers), supported by a statement of cost for performance
under this contract, shall be submitted to the cognizant Defense Contract Audit
Agency (DCAA) office. Under the provisions of DFARS 242.803(b), the DCAA
auditor, is designated as the authorized representative of the contracting
officer (CO) for examining vouchers received directly from the contractor.

SECTION G FA8650-06-C-7626

PAGE 9 OF 16



--------------------------------------------------------------------------------

PART I - THE SCHEDULE

SECTION G - CONTRACT ADMINISTRATION DATA

G007 INVOICE AND PAYMENT - COST REIMBURSEMENT - ALTERNATE (FEB 2006)

(a) Invoices (or public vouchers), supported by a statement of cost for
performance under this contract, shall be submitted to the cognizant Defense
Contract Audit Agency (DCAA) office. Under the provisions of DFARS 242.803(b),
the DCAA auditor, is designated as the authorized representative of the
contracting officer (CO) for examining vouchers received directly from the
contractor.

(b) In addition, submit quarterly, one copy of all public vouchers generated for
subject contract and containing only nonproprietary information to the following
address Matthew Casto, AFRL/SNDI, Bldg 620, 2241 Avionics Circle, Rm 2DE 103,
Wright-Patterson AFB OH 45433-7334. Forward only the SF 1034 and any
continuation sheets. Do not forward copies of attachments

G014 IMPLEMENTATION OF PATENT RIGHTS CLAUSE (SEP 1999)

All documents and information required by the patent rights and/or patent
reporting clauses set forth in Section I of this contract shall be submitted to
the Administrative Contracting Officer and to AFMC LO/JAZI, Bldg 11, Area B,
2240 B Street, Suite 5, WPAFB OH 45433-7109

The AFMC LO/JAZI patent administrator can be reached at (937)255-5270

This notice also constitutes a request (see FAR 52.227-12(f)(10) or DFARS
252.227-7039(c), as applicable) for submission of a copy of the patent
application, when filed, along with the patent application serial number, filing
date, subsequent U.S. patent number and issue date, as received.

SECTION G FA8650-06-C-7626

PAGE 10 OF 16



--------------------------------------------------------------------------------

PART I - THE SCHEDULE

SECTION H - SPECIAL CONTRACT REQUIREMENTS

NOTICE: The following contract clauses pertinent to this section are hereby
incorporated in full text:

OTHER CONTRACT CLAUSES IN FULL TEXT

H025 INCORPORATION OF SECTION K (OCT 1998)

Section K of the solicitation is hereby incorporated by reference.

H055 INSURANCE CLAUSE IMPLEMENTATION (FEB 2003)

The Contractor shall obtain and maintain the minimum kinds and amounts of
insurance during performance of this contract as specified by FAR 28.307-2,
Liability, and contemplated by FAR 52.228-5, Insurance—Work on a Government
Installation, and/or 52.228-7, Insurance— Liability to Third Persons.

SECTION H FA8650-06-C-7626

PAGE 11 OF 16



--------------------------------------------------------------------------------

PART II - CONTRACT CLAUSES

SECTION I - CONTRACT CLAUSES

Contract Clauses in this section are from the FAR, Defense FAR Sup, Air Force
FAR Sup, and the Air Force Materiel Command FAR Sup, and are current through the
following updates:

Database_Version: 6.5.x.000; Issued: 3/31/2006; FAR: FAC 2005-08; DFAR:
DCN20060321; DL.: DL 98-021; Class Deviations: CD 2005o0001; AFFAR: 2002
Edition; AFMCFAR: AFMCAC 02-08; AFAC: AFAC 2006-0329; IPN: 98-009

I. NOTICE: The following contract clauses pertinent to this section are hereby
incorporated by reference:

 

A. FEDERAL ACQUISITION REGULATION CONTRACT CLAUSES

52.202-01

   DEFINITIONS (JUL 2004)

52.203-03

   GRATUITIES (APR 1984)

52.203-05

   COVENANT AGAINST CONTINGENT FEES (APR 1984)

52.203-06

   RESTRICTIONS ON SUBCONTRACTOR SALES TO THE GOVERNMENT (JUL 1995)

52.203-07

   ANTI-KICKBACK PROCEDURES (JUL 1995)

52.203-08

   CANCELLATION, RESCISSION, AND RECOVERY OF FUNDS FOR ILLEGAL OR IMPROPER
ACTIVITY (JAN 1997)

52.203-10

   PRICE OR FEE ADJUSTMENT FOR ILLEGAL OR IMPROPER ACTIVITY (JAN 1997)

52.203-12

   LIMITATION ON PAYMENTS TO INFLUENCE CERTAIN FEDERAL TRANSACTIONS (SEP 2005)

52.204-04

   PRINTED OR COPIED DOUBLE-SIDED ON RECYCLED PAPER (AUG 2000)

52.204-07

   CENTRAL CONTRACTOR REGISTRATION (OCT 2003)

52.209-06

   PROTECTING THE GOVERNMENT’S INTEREST WHEN SUBCONTRACTING WITH CONTRACTORS
DEBARRED, SUSPENDED, OR PROPOSED FOR DEBARMENT (JAN 2005)

52.215-02

   AUDIT AND RECORDS — NEGOTIATION (JUN 1999)

52.215-08

   ORDER OF PRECEDENCE—UNIFORM CONTRACT FORMAT (OCT 1997)

52.215-11

   PRICE REDUCTION FOR DEFECTIVE COST OR PRICING DATA—MODIFICATIONS (OCT 1997)

52.215-13

   SUBCONTRACTOR COST OR PRICING DATA—MODIFICATIONS (OCT 1997)

52.215-14

   INTEGRITY OF UNIT PRICES (OCT 1997)

52.215-15

   PENSION ADJUSTMENTS AND ASSET REVERSIONS (OCT 2004)

52.215-18

   REVERSION OR ADJUSTMENT OF PLANS FOR POSTRETIREMENT BENEFITS (PRB) OTHER THAN
PENSIONS (JUL 2005)

52.215-19

   NOTIFICATION OF OWNERSHIP CHANGES (OCT 1997)

52.215-21

   REQUIREMENTS FOR COST OR PRICING DATA OR INFORMATION OTHER THAN COST OR
PRICING DATA—MODIFICATIONS (OCT 1997)

52.216-07

   ALLOWABLE COST AND PAYMENT (DEC 2002)

52.216-08

   FIXED FEE (MAR 1997)

52.219-08

   UTILIZATION OF SMALL BUSINESS CONCERNS (MAY 2004)

52.222-01

   NOTICE TO THE GOVERNMENT OF LABOR DISPUTES (FEB 1997)

52.222-02

   PAYMENT FOR OVERTIME PREMIUMS (JUL 1990)    Para (a), Dollar amount is
‘$0.00’

52.222-03

   CONVICT LABOR (JUN 2003)

52.222-21

   PROHIBITION OF SEGREGATED FACILITIES (FEB 1999)

52.222-26

   EQUAL OPPORTUNITY (APR 2002)

52.222-35

   EQUAL OPPORTUNITY FOR SPECIAL DISABLED VETERANS, VETERANS OF THE VIETNAM ERA,
AND OTHER ELIGIBLE VETERANS (DEC 2001)

52.222-36

   AFFIRMATIVE ACTION FOR WORKERS WITH DISABILITIES (JUN 1998)

52.222-37

   EMPLOYMENT REPORTS ON SPECIAL DISABLED VETERANS, VETERANS OF THE VIETNAM ERA,
AND OTHER ELIGIBLE VETERANS (DEC 2001)

SECTION I FA8650-06-C-7626

PAGE 12 OF 16



--------------------------------------------------------------------------------

PART II - CONTRACT CLAUSES

SECTION I - CONTRACT CLAUSES

 

52.222-39

   NOTIFICATION OF EMPLOYEE RIGHTS CONCERNING PAYMENT OF UNION DUES OR FEES (DEC
2004)

52.223-06

   DRUG-FREE WORKPLACE (MAY 2001)

52.223-14

   TOXIC CHEMICAL RELEASE REPORTING (AUG 2003)

52.225-13

   RESTRICTIONS ON CERTAIN FOREIGN PURCHASES (FEB 2006)

52.227-01

   AUTHORIZATION AND CONSENT (JUL 1995) - ALTERNATE I (APR 1984)

52.227-02

   NOTICE AND ASSISTANCE REGARDING PATENT AND COPYRIGHT INFRINGEMENT (AUG 1996)

52.227-11

   PATENT RIGHTS — RETENTION BY THE CONTRACTOR (SHORT FORM) (JUN 1997)    Para
(I), Communications: ‘“The contractor shall forward teh invention reports called
for by teh Patents Rights clause through the Adminstrative Contracting Office
addressed through AFMC LO/JAZI, 2240 B Street, Room 100, Wright_pattterson AFB,
OH 45433- 7109. Invention reports may be emailed to :afmclo.jaz@wpafb.af.mil   
<mailto:afmclo.jaz@wpafb.af.mil>. Ensure emai includes your contract number,
followed by the words “Invention Reporting: on the subject line.”,

52.228-07

   INSURANCE — LIABILITY TO THIRD PERSONS (MAR 1996)

52.232-09

   LIMITATION ON WITHHOLDING OF PAYMENTS (APR 1984)

52.232-17

   INTEREST (JUN 1996)

52.232-22

   LIMITATION OF FUNDS (APR 1984)

52.232-23

   ASSIGNMENT OF CLAIMS (JAN 1986) - ALTERNATE I (APR 1984)

52.232-25

   PROMPT PAYMENT (OCT 2003)

52.232-33

   PAYMENT BY ELECTRONIC FUNDS TRANSFER—CENTRAL CONTRACTOR REGISTRATION (OCT
2003)

52.233-01

   DISPUTES (JUL 2002)

52.233-03

   PROTEST AFTER AWARD (AUG 1996) - ALTERNATE I (JUN 1985)

52.233-04

   APPLICABLE LAW FOR BREACH OF CONTRACT CLAIM (OCT 2004)

52.242-01

   NOTICE OF INTENT TO DISALLOW COSTS (APR 1984)

52.242-03

   PENALTIES FOR UNALLOWABLE COSTS (MAY 2001)

52.242-04

   CERTIFICATION OF FINAL INDIRECT COSTS (JAN 1997)

52.242-13

   BANKRUPTCY (JUL 1995)

52.243-02

   CHANGES — COST-REIMBURSEMENT (AUG 1987) - ALTERNATE V (APR 1984)

52.243-06

   CHANGE ORDER ACCOUNTING (APR 1984)

52.243-07

   NOTIFICATION OF CHANGES (APR 1984)    Para (b), Number of calendar days is
(insert 30 for RDSS/C) ‘30 days’    Para (d), Number of calendar days is (insert
30 for RDSS/C) ‘30 days’

52.244-05

   COMPETITION IN SUBCONTRACTING (DEC 1996)

52.244-06

   SUBCONTRACTS FOR COMMERCIAL ITEMS (FEB 2006)

52.245-05

   GOVERNMENT PROPERTY (COST-REIMBURSEMENT, TIME-AND-MATERIAL, OR LABOR-HOUR
CONTRACTS) (DEVIATION) (MAY 2004)

52.246-23

   LIMITATION OF LIABILITY (FEB 1997)

52.247-01

   COMMERCIAL BILL OF LADING NOTATIONS (FEB 2006)

52.247-67

   SUBMISSION OF TRANSPORTATION DOCUMENTS FOR AUDIT (FEB 2006)    Para (c).
Insert address. ‘AFRL/SNDI’

52.249-06

   TERMINATION (COST-REIMBURSEMENT) (MAY 2004)

52.249-14

   EXCUSABLE DELAYS (APR 1984)

52.253-01

   COMPUTER GENERATED FORMS (JAN 1991) B. DEFENSE FEDERAL ACQUISITION REGULATION
SUPPLEMENT CONTRACT CLAUSES

252.203-7001

   PROHIBITION ON PERSONS CONVICTED OF FRAUD OR OTHER DEFENSE- CONTRACT-RELATED
FELONIES (DEC 2004)

252.203-7002

   DISPLAY OF DOD HOTLINE POSTER (DEC 1991)

252.204-7003

   CONTROL OF GOVERNMENT PERSONNEL WORK PRODUCT (APR 1992)

252.204-7004

   ALTERNATE A TO FAR 52.204-7, CENTRAL CONTRACTOR REGISTRATION (NOV 2003)

SECTION I FA8650-06-C-7626

PAGE 13 OF 16



--------------------------------------------------------------------------------

PART II - CONTRACT CLAUSES

SECTION I - CONTRACT CLAUSES

 

252.205-7000

   PROVISION OF INFORMATION TO COOPERATIVE AGREEMENT HOLDERS (DEC 1991)

252.209-7004

   SUBCONTRACTING WITH FIRMS THAT ARE OWNED OR CONTROLLED BY THE GOVERNMENT OF A
TERRORIST COUNTRY (MAR 1998)

252.215-7000

   PRICING ADJUSTMENTS (DEC 1991)

252.225-7006

   QUARTERLY REPORTING OF ACTUAL CONTRACT PERFORMANCE OUTSIDE THE UNITED STATES
(JUN 2005)

252.225-7012

   PREFERENCE FOR CERTAIN DOMESTIC COMMODITIES (JUN 2004)

252.225-7014

   PREFERENCE FOR DOMESTIC SPECIALTY METALS (JUN 2005)

252.225-7016

   RESTRICTION ON ACQUISITION OF BALL AND ROLLER BEARINGS (MAR 2006)

252.225-7025

   RESTRICTION ON ACQUISITION OF FORGINGS (JUN 2005)

252.225-7030

   RESTRICTION ON ACQUISITION OF CARBON, ALLOY, AND ARMOR STEEL PLATE (APR 2003)

252.225-7031

   SECONDARY ARAB BOYCOTT OF ISRAEL (JUN 2005)

252.226-7001

   UTILIZATION OF INDIAN ORGANIZATIONS, INDIAN-OWNED ECONOMIC ENTERPRISES, AND
NATIVE HAWAIIAN SMALL BUSINESS CONCERNS (SEP 2004)

252.227-7013

   RIGHTS IN TECHNICAL DATA—NONCOMMERCIAL ITEMS (NOV 1995)

252.227-7016

   RIGHTS IN BID OR PROPOSAL INFORMATION (JUN 1995)

252.227-7030

   TECHNICAL DATA—WITHHOLDING OF PAYMENT (MAR 2000)

252.227-7034

   PATENTS—SUBCONTRACTS (APR 1984)

252.227-7037

   VALIDATION OF RESTRICTIVE MARKINGS ON TECHNICAL DATA (SEP 1999)

252.227-7039

   PATENTS—REPORTING OF SUBJECT INVENTIONS (APR 1990)

252.231-7000

   SUPPLEMENTAL COST PRINCIPLES (DEC 1991)

252.232-7010

   LEVIES ON CONTRACT PAYMENTS (SEP 2005)

252.235-7010

   ACKNOWLEDGMENT OF SUPPORT AND DISCLAIMER (MAY 1995)    Para (a), name of
contracting agency(ies): ‘United States Air Force’    Para (a), contract
number(s): ‘FA8650-06-C-7626’    Para (b), name of contracting agency(ies):
‘United States Air Force’

252.235-7011

   FINAL SCIENTIFIC OR TECHNICAL REPORT (NOV 2004)

252.243-7002

   REQUESTS FOR EQUITABLE ADJUSTMENT (MAR 1998)

252.244-7000

   SUBCONTRACTS FOR COMMERCIAL ITEMS AND COMMERCIAL COMPONENTS (DOD CONTRACTS)
(NOV 2005)

252.245-7001

   REPORTS OF GOVERNMENT PROPERTY (MAY 1994)

252.247-7023

   TRANSPORTATION OF SUPPLIES BY SEA (MAY 2002)

252.247-7024

   NOTIFICATION OF TRANSPORTATION OF SUPPLIES BY SEA (MAR 2000) C. AIR FORCE
FEDERAL ACQUISITION REGULATION SUPPLEMENT CONTRACT CLAUSES

5352.201-9101

   OMBUDSMAN (AUG 2005)    Para (c). Ombudsmen names, addresses, phone numbers,
fax, and email addresses. ‘Col Jeffrey E. Schmidt, Director of Contracting,
AFRL/PK, (937)255-0432, email: Jeffrey.Schmidt@wpafb.af.mil.’ D. AIR FORCE
MATERIEL COMMAND FEDERAL ACQUISITION REGULATION SUPPLEMENT CONTRACT CLAUSES

5352.227-9000

   EXPORT-CONTROLLED DATA RESTRICTIONS (AFMC) (JUL 1997)

II. NOTICE: The following contract clauses pertinent to this section are hereby
incorporated in full text:

SECTION I FA8650-06-C-7626

PAGE 14 OF 16



--------------------------------------------------------------------------------

PART II - CONTRACT CLAUSES

SECTION I - CONTRACT CLAUSES

FEDERAL ACQUISITION REGULATION CONTRACT CLAUSES IN FULL TEXT

52.211-15 DEFENSE PRIORITY AND ALLOCATION REQUIREMENTS (SEP 1990)

This is a rated order certified for national defense use, and the Contractor
shall follow all the requirements of the Defense Priorities and Allocations
System regulation (15 CFR 700).

52.252-02 CLAUSES INCORPORATED BY REFERENCE (FEB 1998)

This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at this/these address(es):
http://farsite.hill.af.mil/

52.252-06 AUTHORIZED DEVIATIONS IN CLAUSES (APR 1984)

(a) The use in this solicitation or contract of any Federal Acquisition
Regulation (48 CFR Chapter 1) clause with an authorized deviation is indicated
by the addition of “(DEVIATION)” after the date of the clause.

(b) The use in this solicitation or contract of any Defense Federal Acquisition
Regulation Supplement (48 CFR Chapter 2) clause with an authorized deviation is
indicated by the addition of “(DEVIATION)” after the name of the regulation.

SECTION I FA8650-06-C-7626

PAGE 15 OF 16



--------------------------------------------------------------------------------

PART III - LIST OF DOCUMENTS, EXHIBITS & ATTACHMENTS

SECTION J - LIST OF ATTACHMENTS

 

DOCUMENT

   PGS   

DATE

  

TITLE

EXHIBIT A

   6    12 APR 2006    CONTRACT DATA REQUIREMENTS LIST

ATTACHMENT 1

   3    18 APR 2006    STATEMENT OF WORK ENTITLED “COGNITIVE SENSOR SYSTEMS FOR
ROBOTIC AND UNATTENDED PLATFORMS - PHASE O”

ATTACHMENT 2

   0       WIDE AREA WORKFLOW INSTRUCTIONS

SECTION J FA8650-06-C-7626

PAGE 16 OF 16



--------------------------------------------------------------------------------

LOGO [g36128page_17.jpg]

 

CONTRACT DATA REQUIREMENTS LIST

 

Form Approved

 

(1 Data Item)

 

OMB No. 0704-
0188

 

The public reporting burden for this collection of information is estimated to
average 110 hours per response, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and
completing and reviewing the collection of information. Send comments regarding
this burden estimate or any other aspect of this collection of information,
including suggestions for reducing the burden, to the Department of Defense,
Executive Services and Communications Directorate (0704-0188). Respondents
should be aware that notwithstanding any other provision of law, no person shall
be subject to any penalty for failing to comply with a collection of information
if it does not display a currently valid OMB control number. Please do not
return your form to the above organization. Send completed form to the
Government Issuing Contracting Officer for the Contract/PR No. listed in Block
E.

 

A. CONTRACT LINE ITEM NO.

 

B. EXHIBIT

 

C. CATEGORY:

         

        0001

   

A

 

TDP              TM              OTHER             

   

D. SYSTEM/ITEM

   

E. CONTRACT/PR NO.

   

F. CONTRACTOR

     

        ARPSNDB6

   

FA8650-06-C-7626

   

IRVINE SENSORS CORPORATION

 

1. DATA ITEM NO.

        A001

 

2. TITLE OF DATA ITEM

SCIENTIFIC AND TECHNICAL REPORTS

 

3. SUBTITLE

Final Report

     

17. PRICE GROUP

4. AUTHORITY (Data Acquisition Document No.)

 

5. CONTRACT REFERENCE

 

6. REQUIRING OFFICE

   

18. ESTIMATED

TOTAL PRICE

DI-MISC-80711A/T

   

CSOW

   

AFRL/SNDI

       

7. DD 250 REQ

 

9. DIST
STATEMENT
REQUIRED

 

10. FREQUENCY

 

12. DATE OF
FIRST
SUBMISSION

 

14. DISTRIBUTION

       

XX

   

ONE/R

 

19MAC

         

8. APP CODE

   

11. AS OF DATE

 

13. DATE OF
SUBSEQUENT

   

b. COPIES

         

a. ADDRESSEE

   

Final

 

C SUBMISSION

         

Draft

     

A 18MAC 22MAC

       

AFRL/SNDI

   

Reg

 

Repro

 

16. REMARKS

       

DARPA/DSO

 

2

 

2

 

2

 

Tailored to require the official AFRL and DARPA emblems

 

0

 

1

 

0

 

to be placed in the upper right hand corner of the front cover with affected
entries adjusted as required (AFRLwill supply a copy of the emblem); Block 10,
is clarified so that, “Pursuant to DFARS 252.235-7011, the

       

Government will forward the approved final report to the

       

Defense Technical Information Center (DTIC).”

       

Approval/disapproval by letter from the Air Force

       

Program Manager within 60 days after receipt.

       

Disapproval requires correction/resubmissionwithin 30 days after receipt of Air
Force comments.

       

Draft report shall be unbound, in standard size type, double-spaced and
single-sided.

       

Reproducibles shall be 1). a CAMERA READY,unbound, suitable for offset
reproduction, and

       

2). on CD-ROM,disk compatible with MS-Office for

       

Windows, and both shall incorporate all changes made in the corrected draft. All
photos shall be glossy finished. Submit the reproducible(s) with the final
corrected version only.

       

The contractor is reminded that the National Industrial

       

Security Program Operating Manual, DOD 5220.22-M,

       

Chapter 4, Paragraph 4-208 (a), dated January 1995requires that records be
maintained when documentsderive classified from multiple sources.

       

BLOCK 9: C: Distribution authorized to US (continuedon next page)

                 

15. TOTAL

   

2

 

3

 

2

     

G. PREPARED BY H. DATE I. APPROVED BY

     

J. DATE

         

MATTHEW J. CASTO Karen E Ragland

               

AFRL/SNDI, (937)255-4557 Ext: 3489 06-APR-2006 Data Manager DET 1 AFRL/WSPT
5-7466

 

12-APR-2006

             

DD FORM 1423-1, FEB 2001 PREVIOUS EDITION MAY BE USED.

   

Page

 

1-A

 

of

 

6

 

Pages

   

 



--------------------------------------------------------------------------------

LOGO [g36128page_18.jpg]

 

    

CONTRACT DATA
REQUIREMENTS LIST

               

(1 Data Item)

  

A. CONTRACT LINE ITEM NO.

  

B. EXHIBIT

  

C. CATEGORY:

  

0001

  

A

  

TDP

  

TM _ OTHER

D. SYSTEM/ITEM

  

E. CONTRACT/PR NO.

  

F. CONTRACTOR

  

ARPSNDB6

     

FA8650-06-C-7626

  

IRVINE SENSORS
CORPORATION

16. REMARKS (Continued)

        

Government agencies and their contractors..

        

Electronic submittals shall be encrypted or password protected.

        

DD FORM 1423-1, FEB 2001

     

Page 1-B of 6 Pages

  



--------------------------------------------------------------------------------

LOGO [g36128page_19.jpg]

 

CONTRACT DATA REQUIREMENTS LIST

        

Form Approved

    

(1 Data Item)

        

OMB No.
0704-0188

    

The public reporting burden for this collection of information is estimated to
average 110 hours per response, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and
completing and reviewing the collection of information. Send comments regarding
this burden estimate or any other aspect of this collection of information,
including suggestions for reducing the burden, to the Department of Defense,
Executive Services and Communications Directorate (0704-0188). Respondents
should be aware that notwithstanding any other provision of law, no person shall
be subject to any penalty for failing to comply with a collection of information
if it does not display a currently valid OMB control number.

  

Please do not return your form to the above organization. Send completed form to
the Government Issuing Contracting Officer for the Contract/PR No. listed in
Block E.

  

A. CONTRACT LINE ITEM NO.

  

B. EXHIBIT

     

C.
CATEGORY:

    

0001

  

A

     

TDP TM
OTHER

    

D. SYSTEM/ITEM

     

E. CONTRACT/
PR NO.

    

F.
CONTRACTOR

  

ARPSNDB6

     

FA8650-06-C-7626

    

IRVINE
SENSORS
CORPORATION

  

1. DATA ITEM NO.

  

2. TITLE OF
DATA ITEM

       

3. SUBTITLE

  

17. PRICE
GROUP

CONTRACT FUNDS STATUS REPORT (CFSR)

             

A002

             

4. AUTHORITY (Data Acquisition Document No.)

  

5.
CONTRACT
REFERENCE

  

6. REQUIRING
OFFICE

       

18.
ESTIMATED

             

TOTAL
PRICE

DI-MGMT-81468/T CSOW

        

AFRL/SNDI

    

7. DD 250 REQ 9

  

. DIST
STATEMENT

  

10. FREQUENCY

  

12. DATE OF
FIRST
SUBMISSION
REQUIRED

 

14.
DISTRIBUTION

     

LT

  

QRTLY

  

**

 

b. COPIES

  

8. APP CODE

     

11. AS OF DATE

  

13. DATE OF
SUBSEQUENT

    

 

B SUBMISSION

     

a.
ADDRESSEE

     

Draft

  

Final

  

N/A * **

              

Reg

  

Repro

16. REMARKS

     

AFRL/SNDI

     

0

  

1

  

0

Tailored so that the report contains forecasts by month for the next six months,
by quarter for the remaining fiscal year, and by year for the remaining fiscal
years. CFSR data shall be reconciled to the Governments fiscal year end at
30 September if the contractor’s fiscal year end does not coincide with the
Government’s fiscal year end.

  

AFRL/SNF

     

0

  

1

  

0

     

DARPA/DSO

     

0

  

1

  

0

     

DCMA/ACO

  

0

  

1

  

0

        

DET1 AFRL/
PKDA

     

0

  

1

  

0

* The last day of the contractor’s monthly accounting period nearest the end of
the governments fiscal year quarter.

           

** The initial submission shall be within 25 calendar days after the close of
the contractor’s monthly accounting period nearest the end of the first
government fiscal year quarter after contract award. Subsequent submissions
shall be 25 calendar days after Block 11 time.

           

BLOCK 9: B: Distribution authorized to US Government agencies only.

           

Submit electronically. Electronic submittals shall be encrypted or password
protected.

                 

15. TOTAL

     

0

  

5

  

0

G. PREPARED BY H. DATE

  

I.
APPROVED
BY

           

J.
DATE

  

MATTHEW J. CASTO

  

Karen E
Ragland

              

AFRL/SNDI, (937)255-4557 Ext: 3489 06-APR-2006 Data Manager DET 1 AFRL/WSPT
5-7466

     

12-APR-2006

           

DD FORM 1423-1, FEB 2001 PREVIOUS EDITION

     

MAY BE
USED.

  

Page

  

2

  

of

  

6
Pages



--------------------------------------------------------------------------------

LOGO [g36128page_20.jpg]

 

CONTRACT DATA REQUIREMENTS LIST

       

Form Approved

             

(1 Data Item)

            

OMB
No.
0704-
0188

  

The public reporting burden for this collection of information is estimated to
average 110 hours per response, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and
completing and reviewing the collection of information. Send comments regarding
this burden estimate or any other aspect of this collection of information,
including suggestions for reducing the burden, to the Department of Defense,
Executive Services and Communications Directorate (0704-0188). Respondents
should be aware that notwithstanding any other provision of law, no person shall
be subject to any penalty for failing to comply with a collection of information
if it does not display a currently valid OMB control number.

  

Please do not return your form to the above organization. Send completed form to
the Government Issuing Contracting Officer for the Contract/PR No. listed in
Block E.

  

A. CONTRACT LINE ITEM NO.

  




B. EXHIBIT

    

C.
CATEGORY:

          

0001

    

A

     

TDP

  

TM

 

OTHER

  

D. SYSTEM/ITEM

    

E.
CONTRACT/PR
NO.

  

F.
CONTRACTOR

          

ARPSNDB6

       

FA8650-06-C-
7626

  

IRVINE
SENSORS
CORPORATION

       

1. DATA ITEM NO. 2. TITLE OF DATA ITEM

             

3. SUBTITLE

    

17. PRICE
GROUP

FUNDS AND MAN-HOUR EXPENDITURE REPORT

                  

A003

                  

4. AUTHORITY (Data Acquisition Document No.)

  




5.
CONTRACT
REFERENCE

    

6. REQUIRING
OFFICE

          

18.
ESTIMATED

                  

TOTAL
PRICE

DI-FNCL-80331/T

          

CSOW

       

AFRL/SNDI

7. DD 250 REQ 9. DIST STATEMENT REQUIRED

  




10.
FREQUENCY

    

12. DATE OF
FIRST
SUBMISSION

  

14.

  

DISTRIBUTION

       

LT

    

MTHLY

     

**

    

 

                      

b.
COPIES

  

8. APP CODE

  

11.
AS
OF
DATE

     

13. DATE OF
SUBSEQUENT

    

a.
ADDRESSEE

     

Final

     

B

           

SUBMISSION

       

Draft

     

N/A

     

*

     

**

          

Reg

  

Repro

16. REMARKS

                

AFRL/
SNDI

  

0

  

1

  

0

Tailored to allow contractor’s format.

                

AFRL/
SNF

  

0

  

1

  

0

DARPA/DSO

                   

0

  

1

  

0

* At the close of the contractor’s monthly

                

DCMA/ACO

  

0

  

1

  

0

accounting period.

                         

DET1 AFRL/PKDA

                   

0

  

1

  

0

** 25 days after Block 11 time.

                         

BLOCK 9: B: Distribution authorized to US Government agencies only.

                         

Submit electronically. Electronic submittals shall be encrypted or password
protected.

                         

15. TOTAL

                   

0

  

5

  

0

G. PREPARED BY

     

H. DATE

  

I.

  

APPROVED
BY

       

J.
DATE

     

MATTHEW J. CASTO

           

Karen E
Ragland

             

AFRL/SNDI, (937)255-4557 Ext: 3489

     

06-APR-2006
Data
Manager
DET 1
AFRL/WSPT
5-7466

  

12-APR-2006

                

DD FORM 1423-1, FEB 2001

     

PREVIOUS
EDITION

    

MAY BE
USED.

  

Page 3

  

of

  

6

  

Pages

 



--------------------------------------------------------------------------------

LOGO [g36128page_21.jpg]

 

CONTRACT DATA REQUIREMENTS LIST

     

Form Approved

           

(1 Data Item)

           

OMB
No.
0704-
0188

     

The public reporting burden for this collection of information is estimated to
average 110 hours per response, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and
completing and reviewing the collection of information. Send comments regarding
this burden estimate or any other aspect of this collection of information,
including suggestions for reducing the burden, to the Department of Defense,
Executive Services and Communications Directorate (0704-0188). Respondents
should be aware that notwithstanding any other provision of law, no person shall
be subject to any penalty for failing to comply with a collection of information
if it does not display a currently valid OMB control number.

 

Please do not return your form to the above organization. Send completed form to
the Government Issuing Contracting Officer for the Contract/PR No. listed in
Block E.

 

A. CONTRACT LINE ITEM NO.

 

B. EXHIBIT

   

C. CATEGORY:

           

0001

 

A

   

TDP

 

TM

 

OTHER

       

D. SYSTEM/ITEM

 

E.
CONTRACT/
PR NO.

 

F.
CONTRACTOR

             

ARPSNDB6

   

FA8650-06-C-
7626

 

IRVINE
SENSORS
CORPORATION

           

1. DATA ITEM NO. 2. TITLE OF DATA ITEM

         

3.
SUBTITLE

       

17. PRICE
GROUP

STATUS REPORT

                 

A004

                 

4. AUTHORITY (Data Acquisition Document No.)

 

5.
CONTRACT
REFERENCE

     

6. REQUIRING
OFFICE

         

18.
ESTIMATED

                 

TOTAL
PRICE

DI-MGMT-80368/T

     

CSOW

     

AFRL/
SNDI

     

7. DD 250 REQ 9. DIST STATEMENT 10. FREQUENCY

   

12. DATE OF
FIRST
SUBMISSION

 

14.

 

DISTRIBUTION

         

REQUIRED

                 

LT

 

MTHLY

     

**

         

b. COPIES

8. APP CODE 11. AS OF DATE

   

13. DATE OF
SUBSEQUENT

   

a. ADDRESSEE

     

Final

   

C

     

SUBMISSION

       

Draft

   

N/A

 

*

     

**

       

Reg

 

Repro

16. REMARKS

           

AFRL/
SNDI

 

0

 

1

 

0

Tailored to allow contractor’s format and to

           

DARPA/DSO

 

0

 

1

 

0

delete Block 10, para 10.2.2.3.

           

DCMA/
ACO

 

0

 

1

 

0

DET1 AFRL/PKDA

             

0

 

1

 

0

Submit electronically, except when final report is due to be submitted, then
omit this item.

 

* At the close of the contractor’s monthly accounting period.

 

** 25 days after Block 11 time.

 

Electronic submittals shall be encrypted or password protected.

 

BLOCK 9: C: Distribution authorized to US Government agencies and their
contractors.

 

15. TOTAL

             

0

 

4

 

0

G. PREPARED BY

 

H. DATE

   

I.

 

APPROVED BY

       

J.
DATE

 

MATTHEW J. CASTO

       

Karen E Ragland

         

AFRL/SNDI, (937)255-4557 Ext: 3489

 

06-APR-2006

 

Data Manager
DET 1 AFRL/
WSPT 5-7466

   

12-APR-2006

         

DD FORM 1423-1, FEB 2001

   

PREVIOUS
EDITION

   

MAY BE USED.

     

Page
4 of 6
Pages

   

 



--------------------------------------------------------------------------------

LOGO [g36128page_22.jpg]

 

CONTRACT DATA REQUIREMENTS LIST

     

Form Approved

           

(1 Data Item)

         

OMB
No.
0704-
0188

       

The public reporting burden for this collection of information is estimated to
average 110 hours per response, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and
completing and reviewing the collection of information. Send comments regarding
this burden estimate or any other aspect of this collection of information,
including suggestions for reducing the burden, to the Department of Defense,
Executive Services and Communications Directorate (0704-0188). Respondents
should be aware that notwithstanding any other provision of law, no person shall
be subject to any penalty for failing to comply with a collection of information
if it does not display a currently valid OMB control number.

 

Please do not return your form to the above organization. Send completed form to
the Government Issuing Contracting Officer for the Contract/PR No. listed in
Block E.

 

A. CONTRACT LINE ITEM NO.

 

B. EXHIBIT

   

C. CATEGORY:

           

0001

 

A

   

TDP

 

TM

 

OTHER

       

D. SYSTEM/ITEM

 

E.
CONTRACT/
PR NO.

 

F.
CONTRACTOR

             

ARPSNDB6

   

FA8650-06-C-
7626

 

IRVINE
SENSORS
CORPORATION

           

1. DATA ITEM NO. 2. TITLE OF DATA ITEM

       

3. SUBTITLE

         

17.
PRICE
GROUP

PRESENTATION MATERIAL

                 

A005

                 

4. AUTHORITY (Data Acquisition Document No.)

 

5.
CONTRACT
REFERENCE

   

6. REQUIRING
OFFICE

         

18.
ESTIMATED

                   

TOTAL
PRICE

DI-ADMN-81373/T

     

CSOW

     

AFRL/
SNDI

     

7. DD 250 REQ 9. DIST STATEMENT 10. FREQUENCY

   

12. DATE OF
FIRST
SUBMISSION

 

14.

 

DISTRIBUTION

         

REQUIRED

                 

LT

 

ASREQ

   

*

         

b. COPIES

 

8. APP CODE 11. AS OF DATE

   

13. DATE OF
SUBSEQUENT

   

a. ADDRESSEE

     

Final

   

C

     

SUBMISSION

     

Draft

     

N/A

 

*

   

*

       

Reg

 

Repro

 

16. REMARKS

           

AFRL/
SNDI

 

0

 

1

 

1

Tailored to require view graphs and hardcopy or

   

DARPA/DSO

 

0

 

1

 

0

computer generated file.

         

ASREQ means as required to document topics under discussion at briefings and
reviews.

         

* Submit at each briefing or review as appropriate.

         

Maximum # of view graphs shall not exceed

 

250 for this

               

contract.

                 

Submit reproducible on media compatible with

       

MS-Office for Windows.

       

BLOCK 9: C: Distribution authorized to US Government agencies and their
contractors..

       

Electronic submittals shall be encrypted or password protected.

                   

15.
TOTAL

 

0

 

2

 

1

G. PREPARED BY

 

H. DATE

 

I.

 

APPROVED BY

       

J.
DATE

   

MATTHEW J. CASTO

     

Karen E Ragland

           

AFRL/SNDI, (937)255-4557 Ext: 3489

 

06-APR-2006
Data Manager
DET 1
AFRL/WSPT
5-7466

   

12-APR-2006

           

DD FORM 1423-1, FEB 2001

   

PREVIOUS
EDITION

   

MAY BE USED.

 

Page

 

5

 

of

 

6

 

Pages



--------------------------------------------------------------------------------

LOGO [g36128page_23.jpg]

 

CONTRACT DATA REQUIREMENTS LIST

       

Form Approved

              

(1 Data Item)

             

OMB
No.
0704-
0188

        

The public reporting burden for this collection of information is estimated to
average 110 hours per response, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and
completing and reviewing the collection of information. Send comments regarding
this burden estimate or any other aspect of this collection of information,
including suggestions for reducing the burden, to the Department of Defense,
Executive Services and Communications Directorate (0704-0188). Respondents
should be aware that notwithstanding any other provision of law, no person shall
be subject to any penalty for failing to comply with a collection of information
if it does not display a currently valid OMB control number. Please do not
return your form to the above organization. Send completed form to the
Government Issuing Contracting Officer for the Contract/PR No. listed in Block
E.

  

A. CONTRACT LINE ITEM NO. B. EXHIBIT

     

C. CATEGORY:

                

0001 A

     

TDP

 

TM _

  

OTHER

           

D. SYSTEM/ITEM

     

E. CONTRACT/
PR NO.

 

F.
CONTRACTOR

              

ARPSNDB6

  

FA8650-06-
C-7626

  

IRVINE
SENSORS
CORPORATION

                

1. DATA ITEM NO. 2. TITLE OF DATA ITEM

       

3. SUBTITLE

        

17. PRICE
GROUP

     

SCIENTIFIC AND TECHNICAL REPORTS

  




Interim
Report

                   

A006

                      

4. AUTHORITY (Data Acquisition Document No.) 5. CONTRACT REFERENCE

     

6. REQUIRING
OFFICE

          

18.
ESTIMATED

                            

TOTAL
PRICE

DI-MISC-80711A/T

     

CSOW

       

AFRL/SNDI

        

7. DD 250 REQ 9. DIST STATEMENT 10. FREQUENCY

     

12. DATE OF
FIRST
SUBMISSION

 

14.

  

DISTRIBUTION

           

REQUIRED

                      

LT QRTLY

     

**

          

b. COPIES

     

8. APP CODE 11. AS OF DATE

     

13. DATE OF
SUBSEQUENT

 

a. ADDRESSEE

     

Final

        

C

     

SUBMISSION

          

Draft

     

N/A *

     

**

             

Reg

  

Repro

16. REMARKS

          

AFRL/SNDI

  

0

  

1

  

1

  

Tailored to allow contractor’s format, bound and instandard size type and Block
10 is clarified so that distribution to DTIC shall only be through Air Force
distribution channels.

  

* At the end of the contractor’s quarterly reporting period and every 90 days
through-out this effort.

  

** 25 days after Block 11 time.

  

BLOCK 9:

  

C:
Distribution
authorized
to US
Government

                   

agencies and their contractors

                      

Submit reproducible on media compatible with

                      

MS-Office for Windows.

                                 

15. TOTAL

     

0

  

1

  

1

G. PREPARED BY

  

H. DATE

  

I.

 

APPROVED
BY

        

J. DATE

     

MATTHEW J. CASTO

     

Karen E Ragland

                

AFRL/SNDI, (937)255-4557 Ext: 3489 06-APR-2006 Data Manager DET 1 AFRL/WSPT
5-7466

     

12-APR-2006

                

DD FORM 1423-1, FEB 2001

  

PREVIOUS
EDITION

    

MAY BE
USED.

  

Page

  

6 of

  

6

  

Pages

  

 



--------------------------------------------------------------------------------

INSTRUCTIONS FOR COMPLETING DD FORM 1423

(See DoD 5010.12-M for detailed instructions.)

 

FOR GOVERNMENT PERSONNEL

  

FOR THE CONTRACTOR

Item A. Self-explanatory.

 

Item B. Self-explanatory.

 

Item C. Mark (X) appropriate category: TDP—Technical Data Package; TM—Technical
Manual; Other—other category of data, such as “Provisioning,” “Configuration
Management,” etc.

 

Item D. Enter name of system/item being acquired that data will support.

 

Item E. Self-explanatory (to be filled in after contract award).

 

Item F. Self-explanatory (to be filled in after contract award).

 

Item G. Signature of preparer of CDRL.

 

Item H. Date CDRL was prepared.

 

Item I. Signature of CDRL approval authority.

 

Item J. Date CDRL was approved.

 

Item 1. See DoD FAR Supplement Subpart 4.71 for proper numbering.

 

Item 2. Enter title as it appears on data acquisition document cited in Item 4.

 

Item 3. Enter subtitle of data item for further definition of data item
(optional entry).

 

Item 4. Enter Data Item Description (DID) number, military specification number,
or military standard number listed in DoD 5010.12-L (AMSDL), or one-time DID
number, that defines data content and format requirements.

 

Item 5. Enter reference to tasking in contract that generates requirement for
the data item (e.g., Statement of Work paragraph number).

 

Item 6. Enter technical office responsible for ensuring adequacy of the data
item.

 

Item 7. Specify requirement for inspection/acceptance of the data item by the
Government.

 

Item 8. Specify requirement for approval of a draft before preparation of the
final data item.

 

Item 9. For technical data, specify requirement for contractor to mark the
appropriate distribution statement on the data (ref. DoDD 5230.24).

 

Item 10. Specify number of times data items are to be delivered.

 

Item 11. Specify as-of date of data item, when applicable.

 

Item 12. Specify when first submittal is required.

 

Item 13. Specify when subsequent submittals are required, when applicable.

 

Item 14. Enter addressees and number of draft/final copies to be delivered to
each addressee. Explain reproducible copies in Item 16.

 

Item 15. Enter total number of draft/final copies to be delivered.

 

Item 16. Use for additional/clarifying information for Items 1 through 15.
Examples are: Tailoring of documents cited in Item 4; Clarification of submittal
dates in Items 12 and 13; Explanation of reproducible copies in Item 14.;
Desired medium for delivery of the data item.

  

Item 17. Specify appropriate price group from one of the following groups of
effort in developing estimated prices for each data item listed on the DD Form
1423.

 

a. Group I. Definition - Data which is not otherwise essential to the
contractor’s performance of the primary contracted effort (production,
development, testing, and administration) but which is required by DD Form 1423.

 

Estimated Price - Costs to be included under Group I are those applicable to
preparing and assembling the data item in conformance with Government
requirements, and the administration and other expenses related to reproducing
and delivering such data items to the Government.

 

b. Group II. Definition - Data which is essential to the performance of the
primary contracted effort but the contractor is required to perform additional
work to conform to Government requirements with regard to depth of content,
format, frequency of submittal, preparation, control, or quality of the data
item.

 

Estimated Price - Costs to be included under Group II are those incurred over
and above the cost of the essential data item without conforming to Government
requirements, and the administrative and other expenses related to reproducing
and delivering such data item to the Government.

 

c. Group III. Definition – Data which the contractor must develop for his
internal use in performance of the primary contracted effort and does not
require any substantial change to conform to Government requirements with regard
to depth of content, format, frequency of submittal, preparation, control, and
quality of the data item.

 

Estimated Price - Costs to be included under Group III are the administrative
and other expenses related to reproducing and delivering such data item to the
Government.

 

d. Group IV. Definition - Data which is developed by the contractor as part of
his normal operating procedures and his effort in supplying these data to the
Government is minimal.

 

Estimated Price - Group IV items should normally be shown on the DD Form 1423 at
no cost.

 

Item 18. For each data item, enter an amount equal to that portion of the total
price which is estimated to be attributable to the production or development for
the Government of that item of data.

 

These estimated data prices shall be developed only from those costs which will
be incurred as a direct result of the requirement to supply the data, over and
above those costs which would otherwise be incurred in performance of the
contract if no data were required. The estimated data prices shall not include
any amount for rights in data. The Government’s right to use the data shall be
governed by the pertinent provisions of the contract.

DD FORM 1423-1 (BACK), FEB 2001



--------------------------------------------------------------------------------

COGNITIVE SENSOR SYSTEMS FOR ROBOTIC

AND UNATTENDED PLATFORMS – PHASE 0

Description/Specifications

Statement of Work

18 Apr 06

Scope

The contractor shall provide management staff, technical staff, materials and
services sufficient to perform a “proof-of-principle” demonstration of the
ability of advanced neuromorphic computation architectures, when combined with
advanced 3D microelectronic implementations and very low power analog processing
elements to emulate the functionalities of very large arrays of natural neural
assemblies. The demonstrations shall be accomplished in two phases of increasing
technical complexity. In addition, the scope of the effort shall include the
design, modeling, simulation and interpretation of the proof-of-principle
demonstration results to identify approaches for achieving fully capable
cognitive sensor systems and the development of a technology roadmap leading to
their successful demonstration.

Task 1: Saccading and Foveating Sensor

The existing tera-op engine (existing Synaptic ALU Chips, single cube system)
integrated with a common-off-the shelf imager will be used to demonstrate
saccading and foveating functions in accordance with the following subtasks:

1.1 Hardware Upgrades

The contractor shall provide hardware and I/O interface upgrades to the existing
3DANN-R system including: interface to IBIS5 or similar sensor and System
Digital Interface Board (DIB) modifications. Modifications to the Analog Board
shall be implemented as needed.

1.2 Software and Firmware Upgrades

The contractor shall provide firmware and software upgrades including: system
level firmware, driver, and abstraction software upgrades

1.3 Saccading Algorithms

The contractor shall develop saccading algorithms by identifying algorithms to
interface to the current system and to the selected imager. The contractor shall
implement selected algorithm and demonstrate the saccading function.

1.4 Foveating Algorithms

The contractor shall develop foveating algorithms by identifying algorithms to
interface to the current system and to the selected image. The contractor shall
implement selected algorithm and demonstrate the foveating function.

Task 2: System Demonstrations

The contractor shall perform and execute appropriate system demonstrations to
detect motion or sudden intensity variations in a 1280x1024 image field and
foveate to the area of interest of 64x64 pixel. The system will keep monitoring
the motion of intensity changes in the remaining part of the field.

Task 3: Attentive Sensor

An improved tera-op engine (new SALU chip, multi-cube system) integrated with an
existing imager will be used to enable recognition of selected objects and
saccading/foveating capabilities based on attention in accordance with the
following subtasks:

3.1 SALU Chip design

The contractor shall design the SALU chip in accordance with the following
features:

a. Synapse design (256 x 256 analog current mode multiplier array with 9 bit
signed data and weights and 12 bit signed output and nonlinear user definable
thresholding function)

b. Input and output I/O interface Blocks (Gigabit Serial)

 

FA8650-06-C-7626

   1



--------------------------------------------------------------------------------

c. Programmable control (N inputs to P outputs, P £ N) (Control, Memory, and
Configuration Blocks)

d. Transimpedance, A/D converter, and nonlinear transformation Block (256 user
selectable channels)

3.2 RASA Architecture

The contractor shall develop the RASA architecture centered on FPGAs in
accordance with the following features:

a. ASIC I/O interfaces

b. Memory interface

c. External serial I/O and switch fabric interface

d. Connector definitions and power conditioning and ground schemes for digital
and analog segments

3.3 SALU Chip Fabrication and Test

The contractor shall get the designed SALU chip fabricated and tested in
quantities to allow the implementation of multi-cube Virtual Neuron.

3.4 Hardware Upgrades

The contractor shall modify the hardware architecture to use the new chip. The
modifications Shall include:

a. Design and fabrication of Digital Interface Board (DIB)

b. Design and fabrication of Digital Processing board

c. Design and fabrication Virtual Neuron stacks using SALU chips

3.5 Software and Firmware Upgrades

The contractor shall modify the software and firmware architectures to use the
new chip. The modifications shall include:

a. Analog processor control

b. I/O interface driver and diagnostics

c. Application development support

d. Fault recovery and Status Monitoring

3.6 System Integration and Test

The contractor shall perform system integration and test for the attentive
sensor system to include:

a. Assembly of the system that includes digital board, imager board, analog
processor and digital processor board

b. Development of test procedures

c. Testing of the integrated hardware

3.7 Saccading Algorithm

The contractor shall develop an improved saccading algorithm based on the
results of Task 1.3 by identifying enhancement algorithms to interface to the
upgraded system and to selected imager. The contractor shall implement the
selected algorithm in the upgraded hardware and demonstrate saccading function.

3.8 Recognition and Foveating Algorithms

The contractor shall develop recognition and foveating algorithms by extending
the results of Task 1.4 and by identifying algorithms to interface to the
upgraded system and to selected imager. The contractor shall implement the
selected algorithms in the upgraded hardware and demonstrate foveating and
saccading functions.

3.9 System Demonstrations

The contractor shall perform and execute system demonstrations to detect motion
or sudden intensity variations in a 1280x1024 image field and foveate to the
area of interest of 128x128 pixel. The system will recognize an object (from few
selected objects) in the fovea and will track the object when it moves in the
wide FOV field-of-view. The system will keep monitoring the motion of intensity
changes in the remaining part of the field.

 

FA8650-06-C-7626

   2



--------------------------------------------------------------------------------

Task 4: Modeling and Scalability Validation

The contractor shall perform analysis and simulation of design principles and
scalability issues for the design of Cognitive Sensor Systems in accordance with
the following subtasks:

4.1 Definitive Statement of the problem

The contractor shall explore a representative set of DoD relevant challenge
problems including surveillance, go-seek-and-report missions or unattended
sensors. Trade-offs including hardware-algorithm-software will be conducted.
Evaluation metrics for future phases will be established.

4.2 Mathematical Representations and Models

The contractor shall develop mathematical representations of the sensorial
inputs in terms of basic system operations and communication modeling.

4.3 Spatio-Temporal Modeling and Validation

The contractor shall develop the spatio-temporal modeling to establish the
equivalence of timemultiplexed crossbars with reconfigurable weights in time
implemented using 3D technologies and hybrid reconfigurable systems. Support for
short and long range interconnects in the 3D implementation will be evaluated.

4.4 Recognition and Learning

The contractor shall investigate the use of wide word searches in associative
memories and self organized learning. Implementation and initial design of a
learning engine will be performed.

4.5 Software Architectures

The contractor shall explore and define software architectures that can be
integrated with a hybrid system

4.6 Controllability and Instructability

The contractor shall develop controllability options to allow access and control
by a conventional digital system.

4.7 Performance Simulations

The contractor shall establish performance expectations, scalability and
stability using developed models and abstractions and computer simulations.

4.8 Technology Roadmap

The contractor shall develop a scalability study based on simulation, test
results and predictions of the ISA technology roadmap; insertion scenarios into
application platforms.

Task 5: Deliverables

The contractor shall deliver all deliverables in accordance with the Contract
Data Requirements List (CDRLS). The deliverables are design and review
documents, simulations, test reports and demonstrations (videos of the
demonstrations when appropriate) of cognitive sensor systems capable of
saccading and foveating sensor operation with attentive sensor integration as
described above in tasks 1-4.

The deliverable documents will include:

1. “Requirements Documents” to guide the design of cognitive sensor systems in
various phases based on DoD needs

2. “Design Description and Development Plan” to provide roadmap for Phase 1,
Phase 2 and Phase 3

3. “Design Evaluation Plan” establishing metrics and evaluation methods and
tests for Phase 1, Phase 2 and Phase 3.”

FA8650-06-C-7626

 

3



--------------------------------------------------------------------------------

WIDE AREA WORK FLOW DoDAAC AND E-MAIL INSTRUCTION SHEET

PURSUANT TO DFARS 252.232-7003, ELECTRONIC SUBMISSION OF PAYMENT REQUESTS, USE
OF WIDE AREA WORK FLOW – RECEIPT AND ACCEPTANCE (WAWF-RA) IS NOW MANDATORY FOR
THIS CONTRACT

THE FOLLOWING CODES WILL BE REQUIRED TO ROUTE YOUR INVOICES AND ADDITIONAL
E-MAILS CORRECTLY THROUGH WAWF.

          SELECT THE FOLLOWING Document Type:

Use Cost Voucher to fulfill Clause G00        , Invoice and Payment – Cost
Reimbursement, and CDRL A00         requirement for Contractor Billing Voucher

Use Receiving Report to fulfill DFARS 252.246-7000, Material Inspection and
Receiving Report, and CDRL A00         (Final Technical Report), Block 7
requirement for a DD250

Contract Number: FA8650-

Delivery/Task Order Number: (If applicable)

Issue-by DoDAAC: FA8650

Admin DoDAAC:                     

DCAA Auditor DoDAAC: Vendor shall use Look Up DCAA from toolbar at left of WAWF
screen

Service Approver (For Cost Voucher): Admin DoDAAC

Inspected By DoDAAC: For Cost Voucher: N/A

For Receiving Report: BPN *

Ship-To Code (For Receiving Report) : BPN *

*The Receiving Report requires an inspection and acceptance to be performed; the
“Inspected By DoDAAC” and the “Ship-To Code” in WAWF are the BPN of the Program
Manager/Project Engineer for the program, shown above.

Ship-From Code: NOT NEEDED

LPO DoDAAC/Ext: NOT NEEDED

Pay DoDAAC:                     

ADDITIONAL E-MAIL NOTIFICATIONS: (Vendor shall add the following e-mail
addresses to documents created in WAWF. These are email addresses of persons who
need to see or record information on the documents. The VENDOR and the DFAS
Office will automatically receive a notice; you do NOT need to add their e-mail
addresses.)

 

1. (Program Manager/Project Engineer)

 

2. (Financial Management Office)

 

3. (Contract Negotiator/Contracting Officer)

 

4.

 

5.

 

6.

DO NOT ATTACH TECHNICAL REPORTS TO WAWF-RA DOCUMENTS. YOU MAY ATTACH FINANCIAL
INFORMATION SUPPORTING YOUR VOUCHER OR DOCUMENTS SUPPORTING INSPECTION AND
ACCEPTANCE.

Payments may be expedited electronically via the Internet through the Wide Area
Work Flow (WAWF) system. To access WAWF, go to https://wawf.eb.mil.

WAWF Training may be accessed online at https://www.wawftraining.com.

Contact your ACO for additional assistance with WAWF training, registration, and
implementation.

Payment information may be accessed using the DFAS website at
https://www.dfas.mil. Your purchase order/contract number or invoice will be
required to check status of your payment.